Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.5 Page 1 of 21

EXHIBIT A
,

14th CIRCUIT COURT Oriai
. rigin
Approved, SCAO MUSKEGON COUNTY

1st copy + Defendant

Case 1:19:01 00)6/2eRbM-RSK ECF No. 1-1 filed 07/29/19 PagelD.6 Page 2 of 21

2nd copy - Plaintiff

al -| Court
3rd copy - Return

 

STATE OF MICHIGAN
JUDICIAL DISTRICT
JUDICIAL CIRCUIT
COUNTY PROBATE

 

CASE NO.

I4-awD- OZ

 

 

 

 

 

 

JUN 2019
Court address 6 Court telephone no.
. - CIRCUIT COURT RECORDS
\Plaintiff's name(s), address(es), and telephone no(s). \ Defendant's ‘name(s), address(es), and telephone no(s). a
penis Lonnie Alfred Ward* 1b2169 Kathy THARP, (County Executive)

Lakeland Correctiowal Facility

U1 First Street
Coldwater, Michigan 4903¢

Plaintiff's attorney, Dar no., address, and telephone no.

Iu Pro~ Pez

 

 

 

 

Naney A. Waters; (Counity Clerk)
Muskegon Count y;(Municipality )
G90 Terrace Street
MuskeGou, Michigan yqy a

 

 

“Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons sectlon will be completed by the court clerk.

Domestic Relations Case

(J There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

family members of the person(s) who are the subject of

the complaint.

(_] There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory

(form MC 21) listing those cases.

(J It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case
_] This is a business case in which all or part of the action

includes a business or commercial dispute under MCL 600.8035.

[1 MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of

the complaint will be provided to MDHHS and (if applica

ble) the contracted health plan in accordance with MCL 400.106(4).

(There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the

complaint.

[ Acivil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in Uithis court, 1

Court, where

 

it was.given case-number _=
The action Llremains Llis no longer pending.

Summons section completed by court clerk.

and aésigned to Judge

 

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

-1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were

served outside this state).
3. If you do not answer or take other action within the time

demanded in the complaint.

allowed, judgment may be entered against you for the relief

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter

to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

 

issue date Expiration date*
06/10/2019 09/09/2019

 

 

 

Court clerk

 

06/10/2019
12:49 DM

Yavez. Alero

 

*This summons Is invalid unless served on or before its expiration date. T

mco1 (1/19) SUMMONS

his document must be seaféd by the-seal of the court.
KEGON COUNTY
eB > 3 HD 5

 

CLERK

 
RECELVED 5/3888 $540r04006425PLM-RSK-- ECF No. 1-1 filed 07/29/19 PagelD.7 Page 3of21 .

14th CIRCUIT COURT
MUSKEGON COUNTY

é STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

DENNIS LONNIE ALFRED WARD;
WALTER NEAL JR; AUNDRA BECKEM;
JAMAL UMAR BUCHANAN;

SEM'J RAMONE LAWSON;

SANDY HOLT, JR. and DANDREE BLACK,

Plaintiffs,

Case No.19- 2IGO  -CZ

Hon.

 

Circuit Court Judge

KATHY THARP, County Executive;
MUSKEGON COUNTY, Municipality,

and NANCY A. WATERS, County Clerk,
In their Individual and Municipal Capacity,

  
   

Nee? St Sangeet Soe Nee Nee Semel Same” Name? ent Se Semel Smee Same” ease? “onal omer “et

Defendants.

 

   
    

Introduction cera
. Seal - 5/3/2019 a
1, This is a civil rights action brought by a certaim class of pridohets Mustle? ARG Sixth and

Fourteenth Amendments to the United States Constitution and Michigan Constitution under Article 1,
§§ 17 and 20, on behalf of themselves and all future indigent adults who have been, or will be charged
with felonies in the District and Circuit Courts of Muskegon County iho will rely on the County to
provide them with court appointed counsel for their defense. Plaintiffs seek declaratory and
injunctive telief against Defendants, County Executive, County Municipality and County Clerk, to
prevent violations of their legal rights and to remedy Defendants' continuing failure to ensure, or
assure, that they will receive constitutionally adequate legal representation.

_ 2. The Sixth Amendment of the US Constitution guarantees that in all criminal prosecutions the

accused shall have "The assistance of counsel for his/her defense.” In the landrhark ruling in Gideon

 

v Wainwright, 372 US 335 1963), the Supreme Court established that the Sixth and Fourteenth

{
het

Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.8 Page 4 of 21

Amendments require states to provide counsel for all those who have been charged with criminal
wrongdoing and who are unable to afford private counsel. Michigan's Constitution similarly
guarantees each criminal defendant the right to "have the assistance of counsel for his/her defense."
Const. 1963, Art 1, § 20.

3, The right to the assistance of counsel is, im essence, the fundamental right to effective
assistance of competent counsel. As the US Supreme Court has repeatedly made clear, "adequate
assistance does not satisfy the Sixth Amendment right to counsel made applicable to the States
through the Fourteenth Amendment." Cuyler y Sullivan, 446 US 335, 344 (1980); see too, McMann v

Richardson, 397 US 759 (970). Constitutionally adequate counsel is counsel that is capable of

 

putting the prosecution's case to the crucible of meaningful adversarial testing. United States _v

 

Cronic, 466 US 648, 656 (1984). Where, as in Muskegon County, defense counsel for indigent

persons do not have the tools to engage actively and meaningfully in the adversarial process, because
QR

of the numerous switches between one appointed counsel to the next, and courts cannot ensure that

their decisions, judgments, and punishments are rendered fairly and accurately.

A. This constitutional obligation to provide indigent criminal defendants with adequate counsel
resis with the State, or as in this case, the County of Muskegon. Gideon v Wainwright, 372 US 335
(1963). Muskegon has addicated its obligation under the US and Michigan Constitutions by
continuing a decade-old practice of deligating to its employes, the county executive, and the county
clerk, the responsibility for appointments and funding and administering trial-level indigent defense
serices within its border, with little or no funding or fiscal administrative oversight to assure adequate
representation through its indigent - assigned counsel system.

5. Defendants do nothing to ensure that its policies, programs, guidelines, or other essential

resources in place to enable the attorneys it hires to provide constitutionally adequate legal

representation to indigent defendants such as the Plaintiffs listed in this case. Without oversight from

Defendants, the County's indigent defene system and service are seriously underfunded, poorley
administered, and do not ensure that indigent defense providers have the tools necessary to do their

jobs adequately under the constitutional guarantee.

2
Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.9 Page 5 of 21

6. The indigent defense service in Muskegon County has the following constitutional
deficiencies, among others as:

A). No currently written client eligibility standards;

b). No merit-bases attorney hiring and retention programs;

c). No written attorney performance standards or meaningful systems or attorney supervision
and monotoring;

d). No current guidelines on how to identify conflicts of interest;

e). No attorney work-load standards;

f). No adequate attomey training, and

g). No independence from the judiciary or the prosecutorial function.

7. As a primary result of these deficiencies, many indigent defense providres in Muskegon
County have far too many cases; have insufficient support staff; have either no or insufficient
resources to hire outside investigators and experts; and lack the skills and experience to handle the
cases assigned to them, resulting in numerous reassignment of attorneys to the indigent persons.

8. The absence of managable case-loads, necessary support, appropriate training, supervision
and monitoring, and written standards and guidelines, creates severe obstacles to the ability of
indigent defense counsel to put the prosecution's case to the crucible of meanirigful adversary testing.
As a result of these systemic deficiencies, indigent defense counsel do not meet with clients prior to
critical stages in their criminal proceedings; investigate adequately the charges against their clients or
hire investigators who can assist with case preparation and testify at irial; file necessary pre-trial
motions, prepare properly for court appearances, provide meaningful representation at sentencing; or
employ and consult with experts when necessary. Additionally, the systemic deficiencies provide no
method for ensuring that attorneys are representing clients free from conflict of interest due to the
reassignment from one attorney to the next under Muskegon's indigent assigned program.

9, The inability of indigent defense counsel to put the case against their clients to the crucible of
meaningful adversarial testing causes members of the Plaintiff Class to suffer numerous harms,

including but is not limited to:
. Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.10- Page 6 of 21

a). Wrongful denial of representation;

b). Wrongful conviction of crimes;

c). Unnecessary or prolonged pre-trial detentions;

d). Guilty pleas to inappropriate charges and denials of the right to trial when meritorious
defenses are available; and

e). Harsher sentences than the facts of the case warrant and few alternatives to incarceration.

10. Defendant's failure to take any steps to ensure that the indigent defense services in
Muskegon County are adequately funded and administered, and that as a result, indigent defense
providers do not have the rescources and tools necessary to do their jobs, is an abdication of
Defendants' constitutional obligations, and the results is the denial of constitutionally adequate
defense to indigent criminal defendants. .

I. This complaint focuses on how the Defendants' failure to provide funding and administrative
oversight have created a broken indigent defense system in Muskegon County, and the types of harms
suffered by these Plaintiffs, are by no means limited or uniqué to the County's failure to provide
fundinging or oversight to its indigent system program causing similar problems throughout the
county for criminal indigent defendants such as Plaintiffs herein.

2. Pursuant to Title 42 USC § 1983; the Sixth and Fourteenth Amendments to the United States
Constitution; Article 1, §§ 17 and 20 of the Michigan Constitution; and MCR 2.605 and 3.310, Plaintiffs
seek declaratory and injunctive relief to remedy the present and future. constitutional deficiencies in
indigent defense services provided to adults charged with felonies at the trial court level in Muskegon
County, which results in constitutional denials to Plaintiffs' class.

Jurisdiction and Venue

 

13, This Court has subject matter jurisdiction over this case for declaratory and injunctive relief
pursuant to MCL § 600.605; MCR 2.605, and MCR 3.310.

14, This Court has personal jurisdiction over Defendants because they are public officials for the
County of Muskegon who are sued in their individual capacity enforcing the performance of their

duties, MCR 2.201, and the County can be sued under its municipality status under 42 USC § 1983.

4
_. Case 1:19-cv-00612-PLM-RSK ECF-No. 1-1 filed 07/29/19 PagelD.11 Page 7 of 21

“

15. Venue is proper in this Court because all the violations, denials, and constitutional wrongs
giving rise to the instant action occurred in Muskegon County and each named Defendant is located,
or conduct their/its business in the County of Muskegon. All named Plaintiffs were convicted in the
Muskegon County Circuit Court system under the assogned criminal indigent system used by
Defendants in Muskegon County.

THE PARTIES
A. Plaintiffs:

16. Plaintiff, Dennis Lonnie Alfred Ward is and at times pertinent herein has been a resident of
Muskegon County Michigan. Plaintiff had a criminal case in the Circuit Court in Muskegon County.
Plaintiff was appointed two different attommeys who were assigned to represent him in this criminal
prosecution, both of whom were contracted with Muskegon County to furnish and provide indigent
defense services in that county.

17. Plaintiff was arrested and charged with armed robbery, and possession of a firearm while
committing the felony. He was provided a court appointed attorney, Mr. Ronald Pannucci to
represent him in the criminal prosecution. Attorney Pannucci urged him to waive his preliminary
examination and circuit court arraignment after discovery materials for trial were requested. The
discovery request was granted and the circuit court arraignment was waived.

18. Plaintiff Ward and his court appointed attorney, Ronald Pannucci, discussed the potential
defenses to the charges and after learning that the witnesses’ police statements did not match the
physicial evidence, the preliminary examination was waived and Plaintiff was bound over to the
Muskegon County Circuit Court for trial. |

19. While awaiting trial in the circuit court, Attomey Alvin E. Swenson visited Plaintiff and
informed him that he was the attomey assigned to represent him at trial. Plaintiff informed Attorney
Swanson that he did not want him as an attorney because he already had atiomey Pannucci.
Attorney Swanson informed Plaintiff that he had no choice in the matter and stated that he would

represent Plaintiff, or that Plaintiff Ward could represent himself.
Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.12° Page 8 of 21

20. Plaintiff Ward had no prior relationship with Attorney Alvin E. Swanson, and he ended up
pleading guilty to the weapon charges, and stood trial on the armed robbery charges where he was
found guilty and sentenced to prison for a lengthy prison term. On information and belief, Plaintiff
Ward did not receive the constitutional representation of which he was entitled and the attorney who
ended up with the case failed to properly advocate meaningfully for his client on lesser charges.

2]. Plaintiff, Walter Neal Jr., was charged in Muskegon County for criminal sexual conduct and
habitual offender. He was initially appointed attorney, Jonathan B. Pototsky (P45499). After
waiving his preliminary examination proceeding where the case was bound over to the circuit court,
he was appointed another attorney, Harold F. Colsz, Il, (P28260). The case was assigned to citcuit
court Judge James M. Graves.

22. That he was informed by the new appointed attorney that he should enter a plea of "nolo
contendere" to receive a term of life-time probation on count one, and I would receive a prison term
of (35 to 100) years on count two. | |

23. Plaintiff Neal was never informed as to why the original attorney was removed, and I do not
know how he ended up with the attorney who allowed him to plead to all charges. He did not
request a different attorney at any time during the circuit court proceedings in Muskegon.

24. The new attorney never informed him, or indicated that his prior felony convictions could be
challenged. He was only informed that by pleading, he would receive a term of imprisonment far
less than life. Therefore, on information and belief, Plaintiff Neal do not believe he received the
constitutional representation of which he was entitled under his Sixth Amendment right, and his
attorney failed to advocate meaningfully for a reduced term of imprisonment.

25. Plaintiff, Aundra Beckem, was charged in Muskegon County for the statutory crime of
Criminal Sexual Conduct in the third degree. He was assigned: Attomey Joseph Fisher. He was
reassigned Attorney Frank M. Corrozza, His ihird assigned attorney was Alvin E. Swanson, who
indicated he should plead “nolo contendere” . Since he did not know who his attorney would be

for trial, he took the advice of Attorney Swanson and pleaded to the charges.
7 Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 ‘PagelD.13 Page 9 of 21

26. Plaintiff Beckem received a prison term of (17 to 50) years for the CSC charge against his
girlfriend. He did not request that his first assigned attorney be replaced.

27. On information and belief, Plaintiff believes he did not receive the legal representation
and he do not believe that his attommey advocated meaningfully for him to receive a reduced
prison sentence, or reduced charge.

28. Plaintiff, Jamal Umar Buchanan, was charged in Muskegon County with a felony count.
He was appointed Attomey Joseph A. Fisher to represent him. After the atraignment and
preliminary examination he was appointed Alvin E. Swanson to represent him.

29, Attorney Swanson did not discuss and potential defenses or irial strategy and he only
advised his client to plead guilty, or nolo contendere to the charges.

30, Because Plaintiff had no defense, or did not have any type of trial strategy, he ended up
pleading nolo contendere to the charges and he was ‘sentenced to prison. The exchange in the
lawyers occurred after the preliminary examination. On information and belief, Plaintiff do not
believe he received the legal representation of which he was entitled, nor does he believe the
attorney advocated meaningfully for him to receive a reduced sentence.

31, Plaintiff, Sem'j Ramone Lawson, was charged in Muskegon County with two felonies. He
was 5 initially appointed Attorney David B. Kortering. Following his arraignment, he was assigned.
Fred J. Lesica as his defense atiomey.

32. Attorney Fred Lesica did nothing for any type of defense except advised his client to
plead guilty to the charges in both cases.

33. The attomey exchange occurred following the preliminary examination proceeding where
Plaintiff was bound over to the Muskegon County Circuit Court. He was never informed as to why
the attorneys were changes, nor did he request a different attorney in either case.

34. On information and belief, Plaintiff do not believe he received the legal representation of
which he was entitled under the Sixth Amendment guarantee. He does not believe the attorney
advocated meaningfully on his behalf for a reduced prison sentence.

35. Plaintiff, Sandy Holt, Jr., was charged in Muskegon County for robbery armed, MCL 8
4 Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.14 Page 10 of 21

750.529, He was appointed Attorney Joseph Fisher as his legal representation counsel. The
second lawyer was Harold F. Closz, and he finally ended up with attorney, Annette Smedley who
represented him in a jury trial in the Muskegon circuit court.

36. Plaintiff Holt did not request different attorneys. He was never told why the former two
lawyers were removed. He voiced his objection to the removal and he was informed that no one
knew why these lawyers were removed from his case.

37, On May 21, 2003, in a motion hearing, Plaintiff Holt inquired as to why he had been
assigned different lawyers and he was informed that no one knew. He requested self
representation and he was denied that right. On information and belief, Plaintiff Holt do not believe
he received proper legal representation and he does not think Attomey Smedley advocated
meaningfully for him to get his casse dismissed on jurisdictional grounds. The exchange of
lawyers occurred following the preliminary examination proceeding after Plaintiff was bound over to
the circuit court to stand trial.

38. Plaintiff, Dandree Black, was charged im Muskegon County with Assault under MCL §
750.84. He was appointed by Attomey Ronald H. Pannucci to represent him in this case.
Thereafter, Plaintiff Black was appointed Alvin E. Swanson, and he was again assigned another
Atiomey Christopher J. Wilson to his case. .

39, The exchange of lawyers occurred after the preliminary examination and Plaintiff Black
ended up being sentenced to prison. Plaintiff do not know why the first two attomeys were
removed. He did not request new defense counsel.

AO. On information and belief, Plaintiff believe that he did not receive competent
representation nor did he receive adequate, or meaningful advocacy to obtain a reduced charge or a
lesser sentence. Plaintiff was simply provided one lawyer to the next and shuffled through the
Muskegon County Circuit Court legal system.

B. Defendanis:
Al. Defendant, Kathy Tharp, is employed for Muskegon County. She is the County Executive

' im charge of all functions within the Muskegon County Municipality and Jurisdiction. She has the

8
~ , Case 1:19-cv- -
! cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.15 Page 11 of 21 -

authority to approve, terminate, oversee and distribute payments to and for approved county
pregrams, contracts and proposals implemented by the County of Muskegon.
42. Defendant Tharp act and perform her duties under the color of state law, and she has the
authority to regulate, distribute powers, supervise county department heads, hire, fire, and substitute
| employees, to make policy, and implement those policies for the benefit of the County and its
citizenry. She is sued in her individual capacity as a County official.

43. Defendant Muskegon County is a municipality governing body which is designated by the
State of Michigan to have authority, control, jurisdiction and law making policies for the employees,
residents, and agencies employed or contracted with the Courty of Muskegon, Michigan.

44, Muskegon County receives monetary stipends from the Michigan State Treasury on a
yearly basis to implement, maintain, supervise, and employ its citizens to ensure the welfare of the
citizenry living in Muskegon County's jurisdiction. This include monetary stipends to maintain its
legal assistance programs for indigent citizens. Muskegon County is sued in its municipal capacity.

45. Defendant Nancy A. Walters is employed by Muskegon County as the County Clerk. She
perform her duties under the color of State law. She is assigned to the circuit court administrative
system whereby she oversees all circuit court judicial functions such as maintaining a judicial
county roster for the indigent assigned attorneys appointment system.

46. Defendant Waters is authorized to make court schedules for all court activities, to
determine the appropriate dates and times for judicial hearings, to assure indigent criminal
defendants are assigned legal representation from the county roster maintained by her office. She is
sued in her individual capacity as a Defendant in this case.

47. All Defendants, collectively, are responsibility for the appointment of the indigent assigned
counsel for each named. Plaintiff in this case who has suffered a constitutional violation from their
sndividual failure to act or perform their duties within the parameters of the constitutional guarantee of
both state and federal constitutions.

4%. Plaintiffs, collectively, incorporates all paragraphs set forth above as if fully set forth herem

and incorporates those paragraphs as if fully set forth infra.
7 Case 1:19-cv-00612-PLM-RSK . ECF No. 1-1 filed 07/29/19 PagelD.16 Page 12 of 21

CLAIMS AND CAUSES OF ACTION
49. Plaintiffs claims relief in an action at law pursuant to State and Federal Constitutions,
coupled with relief under Title 42 USC § 1983 and the Civil Rights Act of Incarcerated Persons.
Count-One
50. The acts and omissions of all Defendants described above, collectively, deprived all
Plaintiffs of their constitutional right to be appointed conflict free counsel to represent them in their
criminal proceedings. These acis and omissions constitutes a violation of Plaintiffs" Sixth and
Fourteenth Amendment rights to be appointed competent counsel for all court proceedings.
Count-Two
51. The acts and omissions, coupled with the acts of commissions as described above by
Defendants Tharp and Walters, constitutes gross negligent conduct, coupled with criminal
recklessness, when they ignored the complaints of Plaintiffs Ward and Holt after they voiced their
concerms and objections to the numerous appointed attorneys to their case in n the Muskegon County |
Circuit Courts. These acts, omissions, and acts of commissions, as described above constitufes a
violation of the Fourteenth Amendment's due process right when they ignored the complaints.

Count-Three

 

52. ‘The acts of omissions by all Defendants collectively, as set forth above, when they had the
authority to stop the constitutional violations, had the ability to circumvent the ongoing constitutional
violations, and instead, continued to allow Plaintiffs io suffer, constitutes a denial of the equal
protection under the laws in violation of the Fourteenth Amendment to the U.S. Constitution.

Count-Four

 

53. The acts of all Defendants, individually and collectively, as described above when they
disregarded the notice provided in another legal action, constitutes a violation of state law under MCL
§ 19.142 when Defendants allowed Plaintiffs to be harassed, annoyed, and disturbed, by failing to
correct the violation, had the authority to correct the violations, and instead, allowed the violations to

continue in violation of state law. Mich. Const. 1963, Art I, 88 I7 and 20.
a Case 1:19-cv-00612-PLM-RSK ECF No. 1:1 filed 07/29/19 PagelD.17 Page 13o0f21 —

PROXIMATE CAUSE AND DAMAGES

54, Plaintiffs, collectively, have suffered the violation of their constitutional rights to conflict
free, constitutional effective assistance, and the appointment of adequate representation of counsel
who would advocate meaningfully for the clients. Plaintiffs would not be suffering but for the
reckless disregard of their constitutional rights by all listed Defendants in this civil rights action.

RELIEF REQUESTED ~

WHEREFORE, Plaintiffs pray that this Court will grant them declaratory relief as set forth below,

including, but is not limited to:

A). Issue a “Declaratory Ruling" that the acts and omissions by ali Defendants as
complained of above violates the Constitution of the United States and the State of Michigan

B). That due to the Nature of the constitutional violations above, an Injunctive Relief
Order will issue to all Defendants to cease and disist all acts and omissions constituting a violation of the
Sixth and Fourteenth Amendments, including Mich. Const. 1963, Art I, §§ I7, and 20.

C). Issue any other relief this Court deems just and appropriate for the violations as have
occurred in this case, including monetray damage awards and out of pocket expenses for the costs of
this litigation, including court cost.

Verification
All Plaintiffs hereby verify under the penalty of perjury that they have read and understand the

foregoing complaint to be truthful and accurate upon information and belief. That all facts are true and
Plaintiffs hereby place their reliance thereupon. FURTHER, Plaintiffs’ say not.

 

Respectfully submitted,
Dated: Feb. 15, 2019 isl, Dayapts dt. A Lod
Dennis L.A. Ward, #162169
Dated: Feb. 15, 2019 il La JaLZak. La Cf c

 

Mele eal. Jr., #37707
pfeundro. “Deckem

ma, #209716

Dated: Feb. 15, 2019
Aundra Becke:

Dated: Feb. 15, 2019 Isi_ eae CFs win

      

Dated: Feb. 15, 2019

Dated: Feb. 15, 2019

 

Dated: Feb. 15, 2019

 

In\Propria Persona

Lakeland Correctional Facility
141 First Street

Coldwater, Michigan 49036

an
- Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.18 Page 14 of 21

STATE OF MICHIGANTRICT COURT
IN THE CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

 

 

)
DENNIS LONNIE ALFRED WARD, et. al., )
)
Plaintiffs,
Vv. ) Case No. 19- -CZ
) Hon.
)
KATHY THARP, et. al., )
In Their Individual/Municip ality Capacity,
Defendants. )
ATTACHMENTS

FOR DECLARATORY RULING AND INIUNCTIVE RELIEF

Affidavit Of sssssscscseecessunsssssnecessneessstesssse Dennis L.A. Ward

AfPidavit OF co. .eccecsseresserersnesccrsseneensereeenenensens Walter Neal, Jr.
AfPidavit OF ..eeccceeerseccsnerreesecrsrsersensernensnnenes Aundra Beckem
Affidavit OF ......-ccseestecnecsseneeneesnenartenensceserees Jamal Umar Buchanan
Affidavit OF .....eseseeececonrsrrenscsresenrennennenerenees Sem'j Ramone Lawson
Affidavit Of c.ecceccseeeeressesreenessesesrsennenanennenes Sandy Holt, Jr.
Affidavit OF -...cseccsersseocensesscernssenresennnennreconens Dandree Black

aR.
L Case 1:19-cv-00612-PLM-RSK ECF No. 1-4 filed 07/29/19 -_PagelD:19 Page 15 of 21

STATE OF MICHIGAN )
}ss. AFFIDAVIT OF DENNIS L.A. WARD
COUNTY OF BRANCH)

I, Dennis Lonnie Alfred Ward, hereby make the following statements under the penalty of perjury
pursuant to Title 28 USC § 1746, as being factually true upon information, belief and personal
knowledge of the facts regarding my appointed attomeys in this case, and I state the following:

1, I am/was the Defendant in the Muskegon County Circuit Court under case citation and
number, People of the State of Michigan -v- Dennis Lonnie Alfred Ward, Case No. 09-58530-
FC, and I was apponted counsel to represent me in this criminal prosecution;

2. I was initially appointed Attomey, Mr. Ronald H. Pannucci to represent me on the
numerous felony charges levied against me by the Muskegon County Prosecutor's Office;

3. Prior to my preliminary examination proceedings, Attomey Pannucci and I discussed my
potential defense and trial strategy and requested ‘discovery material’ for trial. The discovery
request was granted, at which time the preliminary examination and circuit court arraignments
were waived. I was bound over to stand trial in the circuit court,

A, That while awaiting trial, Attorney Alvin E. Swanson, Jr., visited me and informed me that
he had been assigned to represent me. I immediately ask the whereabouts of my appointed
Attorney Ronald Pannucci and he would only say that he had been assigned to represent me in the
case. I told him that I did not want him representing me and he implied that I had no choice in the
matter, and stated that he would represent me or I could represent myself;

5. During a pretrial hearing, I again voiced my concems and objections to Attorney Alvin
Swanson representing me, during a Cobbs's Hearing before Judge Quinn Benson, at which time I
elected to represent myself which was granted;

6. That because I had no prior relationship with Attorney Alvin E. Swanson, who retained the
case after my self representation had been revoked by the court, I subsequently entered a plea of
guilty to the firearm charges, the habitual fourth offense charge, and went to trial on the armed
robbery count(s). I was convicted in a trial by jury and sentenced to prison without knowing why
my original court appointed attorney [Mr. Pannucci], was removed from my case after he and I
had agreed on trial strategy, and my willingness fo waive my preliminary examination and circuit
court arraignment, based on this agreement, as I never requested a different attomey and no
breakdown in the attorney-client relationship had occurred,

7. That if I am called as a witness I can testify truthfully to the statements set forth above as I
know them to be truthful as to the removal of one lawyer and replacing him with another without

my consent, expressed or implied. FURTHER, I say not.
/si \h, dat Dh
Dennis L.A. Ward.

Subscribed and swom, to, before me,
this £3 day of OC , 2018
Pa COG —

7 NOTARY PUBLIC

My Commission Expires: He oh rs 22

Acting nfi@aectl_, County, Michigan

 
Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.20 Page 16 of 21

STATE OF MICHIGAN )
)ss. AFFIDAVIT OF WALTER NEAL, JR.
COUNTY OF BRANCH)

A, Walter Neal dr., after first being duly sworn, hereby make the following statements which are
‘based on information, belief, and personal knowledge of the facts ragarding the attorneys
appointed, or assigned to my case, and | state the following:

L. That my first court appointed attorney for this case was Jonathan B. Pototsky, (P45499), who
was appointed to represent me in the case of People v Walter Neal Jr., Circuit Court Case
No. 00-045327-FC, in the Circuit Court for the County of Muskegon;

2. That after waiving the preliminary examination proceeding, and the case bound over to the
circuit court for trial, Mr. Pototsky was changed to attomey, Harold F. Colsz, Ill, (P28260).
These changes occurred when my case was assigned to Circuit Court Judge, James M.
Graves;

3. The prosecutor charged me with two counts of criminal sexual conduct, first degree, MCL §
750.520, BIB, and as a Habitual Offender, second offense, MCL § 769.10. After waiving the
preliminary examination where the attorney changed, | was informed by attorney Closz that |
should enter a plea of nolo contendere to count two and | would receive a term of life-time —
probation as to count one, and imprisonment from (35 to [00) years on count two;

4. | was never told why my original court appointed attorney was changed, nor did | request a
~ change in my appointed attorney. There was never any problems with the original appointed

*

attorney, and | did not request a different attorney as | was satisfied with the first attorney;

5. Lwas never informed about any defense strategy for the CSC charges, nor was | informed
that my prior convictions for the habitual offender charge could be constitutionally challenged.
| was simply told to plead nolo contendere and | would receive a term of imprisonment less

than life in prison;

6. To my personal knowledge, there did not exist a breakdown in the attorney-client relationship
to warrant removal of the original court appointed lawyer. To date, | have no knowledge as to
why | was given these different attorneys without my implied consent. FURTHER, | say not

tst_{ 0 A

Walter Neal, Jr.

Subscribed and sworn to before me,
this (37a. day of___Nevraraar . 2018

NOTARY PUBLIC
MY COMMISSION EXPIRES: Ve [262|

 

SS “ff _ County, Michigan

PATRICK DANIELS
NOTARY PUBLIC, STATE OF MI ; _
MY ConA, Y OF HILLSBALE a
ACTIN ON EXPIRES Dec 4, 2021
GIN COUNTY OF &4dUe & ”
os Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.21 Page 17 of 21

STATE OF MICHIGAN)
)ss. AFFIDAVIT OF AUNDRE BECKEM
_ COUNTY OF BRANCH)

I, Aundra Beckem, hereby make the following statements in this sworn affidavit as being truthful
regarding the numerous afforneys appointed, or assigned to my criminal case in the Muskegon County
Court System, and I state as follows:

1, That I was charged by the Muskegon County Prosecutor with criminal sexual conduct, third
degree, MCL § 750.520, DIB. The case commenced against me in the Court under People v
Aundra Beckem, Muskegon County Circuit Court Case No. 08-57175-FH;

2 ‘The first attorney appointed to represent me was Joseph Fisher. The second atiomey was
Frank M. Corrozza, who are from the same law firm;

3. The third attorney assigned to my case was Alvin E, Swanson, Jr., from another law firm.
Attorney Swanson was assigned when the case went to the circuit court after the bind over from
the district court. Attormey Joseph Fisher, and attorney Framk M. Corrozza was somehow
‘removed from the case; - Lo

A, At the circuit court level, Attorney Swanson informed me that it would be in my best interest to
plead ‘nolo contendere’ to the charges and I followed his advice and entered the plea, and I was
sent to prison for a term of from (17 to 50) years for the CSC charge;

5 At no time during the attorneys exchange did I request another attorney, nor was there a
breakdown in the attorney-client relationship to my knowledge. I was never informed about
my defense to the charges since the bind over to the circuit court, and ‘all these attorneys were
assigned, withdrawn, and new counsel assigned without my consent expressed or implied. 1
was simply given one attorney who changed to another, and was again changed, and I was only
told about a ‘nolo contendere’, or a guilty plea to the CSC charge;

6. That if I am called as a witness, I can and will testify truthfully to the statements as set forth in
this affidavit as 1 know them to be true and accurate as to my understanding on the numerous
attorneys assigned to represent me. FURTHER, I say not.

/s/
Aundra Beckem

Subscribed and swom to before me,
this (\-u day of Nevzwarye 2018

 

NOTARY PUBLIC
MY COMMISSION EXPIRES: 12/o1 /2021

hi in nel) County, Michigan
| } LS

PATRICK DANIELS
NOTARY PUBLIC, STATE OF Ml
COUNTY OF HILLSDALE
MY COMMISSION EXPIRES Dee 1, 2023
ACTING IN COUNTY OF R04 pet

   
i Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.22 Page 18 of 21

STATE OF MICHIGAN )
)ss. AFFIDAVIT OF JAMAL UMAR BUCHANAN

COUNTY OF BRANCH)

I, Jamal Umar Buchanan, make the following statements under the penalty of perjury pursuant to
Title 28 USC § 1746, as being factually true upon information, belief and personal knowledge of
the facts, and state the following:

1 I am/was the Defendant in the\Muskegon County Circuit Court under case citation and
number, People of the State of Michigan v Jamal Umar Buchanon, Case No. 09-058015-FC, and I
was appointed counsel for this criminal proceeding;

2. That I was appointed Attorney, Joseph A. Fisher, but following the arraignment and
preliminary examination proceedings, I was assigned a different attorney, Mr. Alvin E, Swanson,
jr., who did not discuss any type of defense or trial strategy for trial, but only advised me to plead
guilty [Nolo Contendre] plea;

3.  Lwas never told why, how, or for what reason(s) my first appointed atiorney was removed.
or replaced from miy case after discussing the facts, potential defenses, and the trial strategy for
trial, and I did not request for the first attorney to be removed from the case as I was satisfied with
his representation of me in the criminal case against me;

A. That I was never advised that I would be exchanging one atfomey for the next and I never
requested a different lawyer in either proceeding, and I ended up pleading 'nolo contendre in the
Muskegon County Circuit Court and I was sentenced to imprisonment.

5. ‘That the exchange of the two different lawyers occurred after my preliminary examination
proceeding where I was bound over tofor trial in the circuit court;

6. If I am called as a witness, I can testify truthfully to the statements as t forth above as I
know them to be truthful as to the removal of one lawyer and replacing him/with ardther, without
my consent, expressed or implied. FURTHER, | say not. | z

  

Subscribed and sworn to before me,
this 22. day of Ocrese.d 2018

"NOTARY PUBLIC a
MY COMMISSION EXPIRES:, 12/01/2021

io County, Michigan

PATRICK DANIELS
NOTARY PUBLIC, STATE OF Mi
COUNTY OF HILLSDALE
MY COMMISSION EXPIRES Dee 1, 2027
ACTING IN COUNTY OF BYYLcd/”

 
= Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.23 Page 19 of 21

STATE OF MICHIGAN )
)ss. AFFIDAVIT OF SEMA'J RAMONE LAWSON
COUNTY OF BRANCH)

I, Sema'j Ramone Lawson, make the following statements under the penalty of perjury pursuant to
Title 28 USC § 1746 as being true to the best of my belief, knowledge and understanding, and I
state as follows:

1. That I am/was the Defendant in the criminal prosecution in the Muskegon County Circuit Court
- under case citation and name of People of the State of Michigan vy Sema'j Ramone Lawson,
Case No. 09-057406-FH, and in Case No. 09-57431-FC, and I was appointed an attorney fot both

cases;

2. Initially, I was appointed Attorney, David B. Kortering, and following the arraignment
proceedings, I was assigned a different attorney, Mr. Fred J. Lesica, who did nothing but advise
me to plead guilty to the charge(s) in both cases;

3. I was never told why, or how the first attorney was removed from my case after discussing
the facts and the strategy for my trial, and I did not request for the first attorney to be removed
from the case as I was satisfied with his representation in both cases;

A, I was never advised that I would be exchanging one attorney for the next and J never.
requested a different lawyer in either case. I ended up pleading guilty in the Muskegon County
Circuit Court and sentenced to prison for both cases;

5. That the exchange of the two different attorney occurred after my preliminary examination
proceeding where I was bound over to stand trial in the circuit court;

6. If I am called as a witness, I can and will testify truthfully to the statements as set forth
above as I know them fo be true as to the removal/exchange of one lawyer to the next without my

consent either expressed or implied. FURTHER, I say not. a
j on
eeong UL?)

Sema'j one Lawson

Sihseribed and swom to before me,
thi 25 iy of Hee , 2018

x of
‘i cong SION BC s/ DOLpo2 2.

Acting in ze [/ County, Michigan
Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.24 Page 20 of 21

STATE OF MICHIGAN )
)ss. AFFIDAVIT OF SANDY HOLT, JR.
COUNTY OF BRANCH)

I, Sandy Holt, Jr., make the following statements under the penalty of perjury pursuant to Title 28
USC. § 1746, as being factually true upon information, belief and personal knowledge of the facts,
and state the following:

1, I am/was the Defendant in the|Muskegon County Circuit Court under case citation and
number, People of the State of Michigan v_ Sandy Holt, Jr. Case No. 02-47915-FC, and I was
appointed counsel for representing me on the charge of Armed Robbery, MCL § 750.59, and for
trial;

2. That I was appointed Attomey, Mr. Joseph Fisher, as my first lawyer. My second lawyer
was Mr. Harold F. Closz, and I finally ended up with a lawyer named Ms. Annette Smedley, who
represented me in the actual jury trial in this case;

3. I was never told why, how, or for what reason(s) my first two appointed attorneys were
removed or replaced from my case after discussing the facts, all potential defenses to the robbery
charge, and I voiced my concerns about these numerous attorneys during a motion heating on
May 21, 2003, in front of Judge James M. Graver, Jr., when I requested self representation which
was denied;

A, That Iwas never advised that I would be exchanging one attorney for the next and I never
requested a different lawyer in either proceeding, and there was never a breakdown in the
. Attorney-Client relationship from the two previous attomeys, before trial;

5, That the exchange of the three different lawyers occurred after my preliminary examination
proceeding where I was bound over to stand trial in the citcuit court on armed robbery and
habitual offender status;

6. Tf I am called as a witness, I can testify truthfully to the statements as set forth abovg as I
know them to be truthful as to the removal of one lawyer and replacing him with anothe
my consent, expressed or implied. FURTHER, I say not. ; |

      

Subscribed and sworn to before me,
this 22 day of CC7MSCr72 __ 2018
of Soa (pC Hea
a NOTARY PUBLIC ~
MY COMMISSION EXPIRES: 223637 Ao, 2025
Acting in A2n22% County, Michigan

AMY EB, HOUTZ
NOTARY PUBLIC, STATE-OF MI
COUNTY OF BRANCH
MY COMMISSION EXPIRES Mar 46, 2025

AGTING IN COUNTY OF 774. 27,/
- Case 1:19-cv-00612-PLM-RSK ECF No. 1-1 filed 07/29/19 PagelD.25 Page 21 of 21

STATE OF MICHIGAN )
)ss. AFFIDAVIT OF DANDREE BLACK
COUNTY OF BRANCH)

I, Dandree Black, make the following statements under the penalty of perjury pursuant to Title 28
USC § 1746, as being factually true upon information, belief and personal knowledge of the facts,
and state the following:

L I am/was the Defendant in the! Muskegon County Circuit Court under case citation and
number, People of the State of Michigan v_Dandree Black, Case No. 11-060803-FH, and I was
appointed counsel for this criminal proceeding - [Assault MCL § 750.84];

2. That I was appointed Attorney, Mr. Ronald H. Pannucci, who was replaced with Alvin E.
Swanson, who was replaced by Christopher J. Wilson;

3, [was never told why, how, or for what reason(s) my first appointed attorney was removed
or replaced from my case after discussing the facts, all potential defenses to the assault charge, and
the trial strategy for trial, and I did not request for the first attorney to be removed-from the case as
I was satisfied with his representation; .

4. That Iwas never advised that I would be exchanging one attorney for the next and I never
requested a different lawyer in either proceeding, and I ended up with a one day jury trial where
I was found guilty and sentenced to prison;

5. That the exchange of the three different lawyers occurred after my preliminary examination
proceeding where I was bound over to stand trial in the circuit court;

6. If I am called as a witness, I can testify truthfully to the statements as set forth above as I
know them to be truthful as to the removal of one lawyer and replacing him with another, without
my consent, expressed or implied. FURTHER, I say not. I

wil acl cool cs eh)

Dandree Black

Subscribed and sworn to before me,
. this 22 day of _C?m-3Ge.._,2018
: oe ehk i ’ Cf2 ee.
NOTARY PUBLIC a
MY COMMISSION EXPIRES: 27422 /b, 2O2ZS
Acting in <<a1+/, County, Michigan

AMY &, HOUTZ
NOTARY PUBLIC, STATE OF Mi
COUNTY OF BRANCH
MY COMMISSION EXPIRES Mar 16, 2025

ACTING IN COUNTY OF PA SPY
